Exhibit 10.10

 

SEPARATION, NON-COMPETITION AND CONSULTING AGREEMENT

 

THIS SEPARATION, NON-COMPETITION AND CONSULTING AGREEMENT (the “Agreement”) is
made this 2nd day of March, 2015, by and between WSFS Financial Corporation (the
“WSFS”), Alliance Bancorp, Inc. of Pennsylvania (“Alliance”), and Dennis D.
Cirucci (the “Executive”) on the terms and conditions set forth below:

 

WHEREAS, the Executive has been employed by Alliance and will remain an employee
of Alliance through the closing of the merger (the “Merger”) and the other
transactions contemplated by the Agreement and Plan of Reorganization by and
between WSFS and Alliance, dated March 2, 2015 (the “Merger Agreement”);

 

WHEREAS, Alliance, WSFS and their respective affiliates are engaged in the
business of acting as a commercial or retail banking business (the “Business”);

 

WHEREAS, the Executive will terminate his employment with Alliance effective and
contingent upon the closing of the Merger (the “Termination Date”);

 

WHEREAS, the Executive has agreed to become a consultant to WSFS for a period of
six (6) months, effective and contingent upon the closing of the Merger;

 

WHEREAS, the Executive, Alliance and WSFS wish to settle, compromise and resolve
any and all claims that the Executive may have against Alliance and/or WSFS,
including claims under the Executive’s employment agreement with Greater
Delaware Valley Savings Bank (doing business as Alliance Bank) dated December
17, 2014 (the “Employment Agreement”), in order to facilitate completion of the
Merger; and

 

WHEREAS, WSFS has, as part of this agreement, agreed to provide the Executive
with certain special benefits that it was not otherwise obligated to provide,
including that WSFS will not dispute the Executive’s claim that he has “Good
Reason” (as that term is defined in the Employment Agreement) to terminate
employment as of the Termination Date.

 

NOW THEREFORE, the Executive, Alliance, and WSFS hereby agree to the following:

 

1. Effective Date and Contingency. This Agreement shall be effective upon the
closing of the Merger. None of the parties to this Agreement shall have any
rights or obligations set forth in this Agreement before it becomes effective.
This Agreement shall be null and void if, and at such time as, the Merger
Agreement is terminated and the Merger is abandoned for any reason prior to the
Effective Time of the Merger (as defined in the Merger Agreement).

 

2. Separation from Employment. The Executive’s employment with Alliance shall
terminate as of the Termination Date. Alliance will pay the Executive all salary
and vacation benefits payable through the Termination Date, subject to standard
withholdings and deductions, in accordance with its normal payroll processes.

 

3. Compensation and Benefits. WSFS agrees to provide the Executive with the
following payments and benefits in connection with his termination of employment
and in exchange for the promises and releases made by the Executive within this
Agreement:

 



 

 

 

(a) WSFS shall pay the Executive a lump sum payment in the amount of $990,687,
subject to deductions and withholdings that WSFS determines are required by law
(the “Separation Payment.”). The Separation Payment will be made within ten (10)
business days following the Termination Date.

 

(b) (i) WSFS shall enable the Executive to continue to participate, at no cost
to the Executive, in all group insurance, life insurance, health and accident
insurance, and disability insurance plans maintained by WSFS on substantially
similar terms as those offered by Alliance immediately before the Termination
Date. The Executive’s continued participation will continue until June 30, 2018,
or, if earlier, the date of the Executive’s full-time employment by another
employer (provided that the Executive is entitled under the terms of such
employment to benefits substantially similar to those described in this
subparagraph).

 

(ii) If the continued participation of the Executive in any such group insurance
plan is barred or would trigger the payment of an excise tax under Section 4980D
of the Internal Revenue Code (the “Code”), or during such period any such group
insurance plan is discontinued, then WSFS shall at its election either (i)
arrange to provide the Executive with alternative benefits substantially similar
to those which the Executive was entitled to receive under such group insurance
plans immediately prior to the Termination Date (provided that the alternative
benefits do not trigger the payment of an excise tax under Section 4980D of the
Code), or (ii) pay to the Executive within ten (10) business days following the
Termination Date (or within ten (10) business days following the discontinuation
of the benefits if later) a lump sum cash amount equal to the projected cost to
WSFS of providing continued coverage to the Executive, with the projected cost
to be based on the costs being incurred immediately prior to the Termination
Date (or the discontinuation of the benefits if later), as increased by 10% each
year.

 

(iii) Any insurance premiums payable by WSFS or any successor pursuant to this
section shall be payable at such times and in such amounts as if the Executive
was an employee of WSFS, subject to any increases in such amounts imposed by the
insurance company or COBRA, with WSFS paying the full amount of such premiums,
including any employee portion of the premiums that the Executive would have
been required to pay if he was an employee of WSFS. The amount of insurance
premiums required to be paid by WSFS in any taxable year shall not affect the
amount of insurance premiums required to be paid by the WSFS in any other
taxable year.

 

(c) WSFS shall pay to the Executive, in a lump sum within ten (10) business days
following the Termination Date, a cash amount equal to $63,268 pursuant to
Section 5(d)(v) of the Employment Agreement.

 

(d) WSFS shall transfer to the Executive the title on the company-provided
automobile currently used by the Executive. Such title transfer shall occur
within ten (10) business days following the Termination Date, without the
payment of any consideration by the Executive.

 

(e) WSFS shall pay to the Executive, in a lump sum within ten (10) business days
following the Termination Date and in exchange for the promises made by the
Executive in paragraphs 5, 6 and 9 of this Agreement, a cash amount equal to
$400,000.

 

4. No Other Obligations. Except as set forth in the preceding paragraphs and
except as required under any “Alliance Benefit Plan” (as defined in the Merger
Agreement), neither WSFS nor Alliance shall have any obligation to make any
further payments to or for the Executive’s benefit with respect to his services
before the Termination Date.

 



- 2 -

 

 

5. Consulting. During the six-month period beginning on the Termination Date,
the Executive shall make himself available to provide consulting services upon
the reasonable request of WSFS. The parties hereto agree that the level of
consulting services during such period shall be at a level that is less than 20%
of the average level of services provided by the Executive to Alliance and its
subsidiaries during the 36-month period immediately preceding the Termination
Date and that the Executive shall have a “separation from service” as defined in
Section 409A of the Code as of the Termination Date.

 

6. Release. The Executive agrees to sign a release substantially in the form
attached as Exhibit A to this Agreement on the Termination Date.

 

7. Return of Property. The Executive represents and covenants that he will
return, on or before the expiration of the consulting period, to WSFS all
documents, other materials and property in his possession, custody or control
that refer or relate to Alliance’s or WSFS’s business, in whatever form, format
or medium including, but not limited to papers, documents, letters, invoices,
notes, memoranda, keys, records, customer and supplier lists, customer and
supplier materials or documents, computer hardware and software, computer data,
office equipment, and employment records, provided that mobile devices and
laptops shall be retained by the Executive after all employer-related data is
removed in accordance with Alliance’s policies. Further, by executing this
Agreement, the Executive is certifying that any documents and other materials
relating to Alliance and affiliated entities that are stored on non-Alliance
hardware or software within the Executive’s possession, custody or control have
been returned or will be returned, have not been and will not be duplicated or
reproduced and have not been and will not be transmitted to third parties, other
than service providers to Alliance in the ordinary course and other than those
identified by the Executive in writing and disclosed to WSFS prior to the
execution of the Agreement.

 

8. Recognition of Alliance’s and WSFS’s Legitimate Interests. The Executive
acknowledges and agrees that Alliance has invested substantial resources and
time to developing the contacts and goodwill with its customers, potential
customers, suppliers, vendors and employees, all of which are highly valuable
assets to Alliance and WSFS. The Executive acknowledges and agrees that Alliance
has spent and will continue to spend substantial effort, time and resources in
developing and protecting its relationships with its customers, potential
customers, suppliers, vendors and employees. The Executive acknowledges and
agrees that during the Executive’s tenure with Alliance, the Executive has had
access to and learned confidential and proprietary information relating to
Alliance. The Executive acknowledges and agrees that Alliance’s and WSFS’s
competitors would obtain an unfair competitive advantage if the Executive were
to disclose Alliance’s or WSFS’s Confidential Information (as defined below) to
a competitor, used it on a competitor’s behalf, or if the Executive were able to
exploit the relationships the Executive developed as an employee of Alliance to
solicit business on behalf of a competitor.

 

9. Non-Disclosure of Confidential Information.

 

(a) As used in this Agreement, the term “Confidential Information” means any and
all of Alliance’s trade secrets, confidential and proprietary information and
all other information and data of Alliance that is generally unknown to third
persons who could derive economic value from its use or disclosure including,
but not limited to, non-public customer information, including customer lists,
customer requirements, customer needs, customer purchasing histories and
customer sales trends; product and services cost pricing and varying supplies
and vendor information including costs, discount and rebate programs, logistics
information; and operational, financial and marketing information propriety to
or held confidential by Alliance. Confidential Information may be contained in
writing or other tangible medium of expression, including work product created
by the Executive in rendering services for Alliance. The Executive acknowledges
and agrees that the Confidential Information is a valuable, special and unique
asset of Alliance and WSFS.

 



- 3 -

 

 

(b) The Executive will not use or disclose to others any of Alliance’s or WSFS’s
Confidential Information, except as authorized in writing by WSFS. The Executive
agrees that Alliance owns the Confidential Information and the Executive has no
rights, title or interest in any of the Confidential Information.

 

(c) The Executive’s confidentiality obligations shall continue as long as the
Confidential Information remains confidential, and shall not apply to any
information that becomes generally known to the public through no fault or
action of the Executive.

 

10. Post-Employment Covenants. The Executive acknowledges and agrees that the
following covenants are reasonably necessary to protect the legitimate business
interests of Alliance and WSFS, including the protection of Alliance’s and
WSFS’s Confidential Information and goodwill, and that these covenants are an
essential part of and consideration for, this Agreement.

 

(a) Nondisparagement. The Executive agrees that he shall not make any negative
public or private statements concerning Alliance, WSFS, any of their respective
affiliates or any of their respective officers, employees or members.

 

(b) Non-Compete. The Executive hereby covenants and agrees that, for a period
commencing on the Termination Date and terminating on the 18-month anniversary
of the Termination Date (the “Restricted Period”), such Executive shall not,
within the Commonwealth of Pennsylvania, the State of Maryland or within fifty
(50) miles of 541 Lawrence Road, Broomall, Pennsylvania 19008, without WSFS’s
prior written consent, directly or indirectly, either for himself or for any
other individual, corporation, partnership, limited liability company, joint
venture or other entity (each an “Entity” and collectively, the “Entities”)
other than for WSFS or its Affiliates, participate in any business (including,
without limitation, any division, group or franchise of a larger organization)
that engages (or proposes to engage) in the Business; provided, that if, as of
the date hereof, the Executive holds not more than a 5% direct or indirect
equity interest in such Entity, then the Executive may retain such ownership
interest without being deemed to “participate” in the Business conducted by such
Entity. For purposes of this Agreement, the term “participate” shall mean having
more than a 3% direct or indirect ownership interest in any Entity, whether as a
sole proprietor, investor, owner, shareholder, partner, member, manager, joint
venturer, creditor or otherwise, or rendering any direct or indirect service or
assistance to any individual, corporation, partnership, limited liability
company, joint venture and other business entity (whether as a director,
officer, manager, member, supervisor, employee, agent, consultant or otherwise),
with respect to the Business.

 

(c) Non-Solicit of Customers. The Executive covenants and agrees that during the
period commencing on the Termination Date and terminating on the two-year
anniversary of the Termination Date, the Executive shall not directly or
indirectly, as employee, agent, consultant, director, equity holder, member,
manager, partner or in any other capacity, without WSFS’s prior written consent
(other than for the benefit of WSFS or its Affiliates), solicit, contact, call
upon, communicate with or attempt to communicate with any Person that is or was
a customer of Alliance (excluding general solicitations of the public that are
not based in whole or in part on any list of customers of Alliance) during the
one-year period preceding the Closing Date for the purpose of engaging in
opportunities related to the Business or contracts related to the Business.

 



- 4 -

 

 

(d) Non-Solicit of Employees. The Executive covenants and agrees that during the
period commencing on the Termination Date and terminating on the two-year
anniversary of the Termination Date, the Executive shall not directly or
indirectly, as employee, agent, consultant, director, equity holder, member,
manager, partner or in any other capacity, without the prior written consent of
WSFS, solicit or induce any employee of Alliance, WSFS or any of their
respective subsidiaries to leave the employ of such entities (excluding general
solicitations of the public that are not based in whole or in part on any list
of employees of such entities).

 

11. Breach. In the event of a breach or threatened breach of paragraphs 9 or 10
hereof, the Executive agrees that WSFS shall be entitled to injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and the Executive acknowledges that monetary damages would be inadequate
and insufficient, such that a court may award equitable relief.

 

12. Cooperation. The Executive agrees and covenants that the Executive shall in
good faith and to the best of the Executive’s ability, to the extent reasonably
requested, cooperate with and serve in any capacity requested by Alliance or
WSFS in any employment or business dispute, investigation, proceeding or pending
or threatened litigation (together, “Litigation”) in which Alliance, WSFS, any
affiliate or any of their respective members, officers or employees is a party,
and regarding which the Executive, by virtue of the Executive’s employment with
Alliance or consulting with WSFS, has knowledge or information. Such cooperation
and service in any such Litigation shall include, without limitation, acting as
Alliance’s or WSFS’s representative, on behalf of Alliance or WSFS, or
refraining from acting against the interest of Alliance or WSFS, any affiliate
or any of their respective members, officers or employees. The Executive further
agrees and covenants that, in any such Litigation, the Executive shall, without
the necessity for subpoena, provide in any jurisdiction in which Alliance or
WSFS request, truthful testimony relevant to said Litigation. In the event the
Executive provides such services following the expiration of the consulting
period, then he shall be reimbursed for such services at a rate equal to his
final base salary prior to the Termination Date computed on an hourly basis.

 

13. No Admission. Neither this Agreement nor anything contained herein shall be
admissible in any proceeding as evidence of or an admission by Alliance or WSFS
of any violation of any law or regulation or of any liability whatsoever under
any law or regulation. Notwithstanding the foregoing, this Agreement may be
introduced into a proceeding solely for the purpose of enforcing this Agreement.

 

14. Severability. If any provision of this Agreement is illegal, invalid or
unenforceable or is held to be illegal, invalid or unenforceable, the Executive
agrees that such provision shall be fully severable with respect to scope, time
and geographic area, and this Agreement and its terms in such lesser scope, time
and geographic area shall be construed and enforced as if such unenforceable or
invalid provision had never been a part of this Agreement.

 

15. No Waiver. No waiver by any party of any breach of, or of compliance with,
any condition or provision of this Agreement by another party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

16. Acknowledgments and Affirmations. The Executive affirms that he has not
filed, caused to be filed or presently is a party to any claim against Alliance
or WSFS.

 

17. Complete Agreement. This Agreement supersedes any and all prior agreements
between the Executive and Alliance or WSFS, whether written or oral, including
the Employment Agreement, except that the following provisions of the Employment
Agreement shall continue in full force and effect: Section 6. Payment of
Additional Benefits under Certain Circumstances; Section 20. Payment of Costs
and Legal Fees and reinstatement of Benefits; and Section 21. Indemnification.
Except as set forth in the preceding sentence with respect to various sections
of the Employment Agreement, this Agreement sets forth the entire understanding
of the parties as to the subject matter contained herein and may be amended only
in writing by the parties hereto.

 



- 5 -

 

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to conflict of
laws principles) and any dispute pertaining to or arising out of this Agreement
shall be brought only in the state or federal courts located within the State of
Delaware. Both parties irrevocably consent to the personal jurisdiction of the
state and federal courts located within the State of Delaware.

 

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument.

 

20. Assignment. The Executive represents and warrants that he has not assigned
or in any other manner conveyed any right or claim that he has or may have to
any third party, and he shall not assign or convey to any assignee for any
reason any right or claim covered by this Agreement, this Agreement, or the
consideration, monetary or other, to be received by him hereunder. Alliance or
WSFS may assign their rights and obligations under this Agreement to any third
party at their discretion.

 

IN WITNESS WHEREOF, Alliance, WSFS, and the Executive have signed this Agreement
on the dates set forth below:

 

WSFS     ALLIANCE                                  By:  /s/Rodger Levenson  By: 
/s/Dennis D. Cirucci Name:  Rodger Levenson  Name:  Dennis D. Cirucci Title: 
Executive Vice President and  Title:  President and Chief Executive    Chief
Commercial Banking Officer     Officer                       Dated:  March 2,
2015     Dated:  March 2, 2015                       EXECUTIVE                 
/s/Dennis D. Cirucci       Dennis D. Cirucci                             Dated: 
March 2, 2015      

 



- 6 -

 



 

EXHIBIT A 

RELEASE

 

I, Dennis D. Cirucci, on behalf of myself and my heirs, executors,
administrators and assigns, hereby release, waive and forever discharge
Alliance, WSFS, their affiliates, predecessors, successors, parent company or
assigns, and their respective directors, officers, trustees, employees,
representatives and agents (the “Released Parties”) from, and agree not to sue
or bring any other action against all or any of the Released Parties based on,
any past or present duties, or responsibilities of any of the Released Parties,
and any and all claims or liabilities of whatever kind or nature, that I ever
had or which I now have, at the time of or prior to my execution of this
release, known or unknown, including, but not limited to, claims in tort or
contract; breach of fiduciary duty; defamation; emotional distress; wrongful or
unlawful discharge; claims for bonuses, severance pay, vacation leave, employee
or fringe benefits, or other compensation; and claims based on any state or
federal wage, employment or common laws, statutes or amendments thereto,
including, but not limited to: (a) age discrimination claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. as amended by
the Older Workers Benefit Protection Act; (b) any race, color, religion, sex or
national origin discrimination claims under Title VII of the 1964 Civil Rights
Act, 42 U.S.C. § 2000(e) et seq.; (c) any claim under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; (d) claims under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.
§ 1001 et seq. (excluding claims for vested benefits); (e) any claim under the
National Labor Relations Act (“NLRA”), 29 U.S.C. § 151 et seq.; (f) claims under
the Worker Adjustment and Retraining Notification Act (“WARN”), 20 U.S.C. § 2101
et seq.; (g) claims under any state discrimination in employment statute; (h)
any claims related to or arising out of the Executive entering into this
Agreement; (i) any claims related to or arising out of the Executive’s former
employment with and the termination of the Executive’s employment and separation
from Alliance or WSFS, including but not limited to a claim for wrongful
discharge in violation of public policy; or (j) any claims for damages due to
personal injury or for compensatory or punitive damages.

 

Notwithstanding any provision of this release to the contrary, (y) nothing
contained herein shall be deemed to modify, waive, release, terminate or amend
any right or benefit the Executive may possess under the terms of the
Separation, Non-Competition and Consulting Agreement (the “Agreement”) or the
terms of the Employment Agreement preserved by Section 17 of the Agreement, and
(z) the Executive does not waive or release any right that the Executive may
have related to (i) vested benefits under any Alliance Benefit Plan, (ii) any
breach of the Agreement, (iii) any claim or right that may arise after the
Executive signs this release, (iv) any accrued but unused compensation as of the
Termination Date, (v) his rights as a stockholder, depositor or borrower of
Alliance or WSFS, (vi) his rights as the holder of unexercised stock options to
purchase common stock of Alliance, or (vii) any right or benefit that cannot be
waived as a matter of law.

 

I specifically acknowledge and represent that: (a) I have been given a period of
at least forty-five (45) days to consider the terms of this release, (b) the
terms of this release are clear and understandable, (c) the benefits that WSFS
and Alliance are providing to me under the Separation and Consulting Agreement
to which this release is attached exceed the benefits that I was otherwise
entitled to receive as an employee of Alliance or WSFS, (d) I have been advised
to consult with an attorney of my choice prior to signing this release, and (e)
I have been advised that I have the right to revoke this release at any time
within the seven (7) day period following the date on which I sign the release.

 

All capitalized terms which are defined in the Agreement and which are not
otherwise defined herein shall have the meaning set forth in the Agreement.

 



 

 

 

The Agreement shall not become effective or enforceable until the expiration of
the seven (7) day revocation period following the execution of this release.

 

EXECUTIVE         Dennis D. Cirucci            DATED:  

 

 

[Addendum Including Age Discrimination Information to be Included in Final
Release.]

 



- 2 -



 